Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-3, 5, 8-10, 15-16 and 21-26 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Brian Welle (Reg. No. 73799) on 1/5/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for generating synchronous application logs, comprising:
	determining a client device of an end user has created a session with a server;
	granting, to the client device, a privilege to receive a backend service log associated with the session;
	creating a first socket between the client device and the server for communicating the backend service log, the first socket accompanying the session and dedicated for 

	extracting, by a backend service associated with the backend service log, log information related to the set of client device requests, wherein the extracted log information further includes information regarding a set of service calls, generated in response to the set of client device requests, to a database at a 
	transferring, via the first socket and synchronously with 
determining that the client device has ceased communicating with the server; and
	terminating the first socket; and
creating a second socket that is between the server and the data layer.

2. (Currently Amended) The method of claim 1, wherein the first socket includes a WebSocket communication protocol.

3. (Original) The method of claim 1, further comprising displaying the extracted log information to the end user.



5. (Original) The method of claim 1, wherein software is provided as a service in a cloud environment to perform the method.

6-7. (Canceled)

8. (Currently Amended) A system for generating synchronous application logs, comprising:
a memory with program instructions stored thereon; and
	a processor in communication with the memory, wherein the program instructions are executable by the processor to cause the system to:
		determine a client device of an end user has created a session with a server;
grant, to the client device, a privilege to receive a backend service log associated with the session;
create a first socket between the client device and the server for communicating the backend service log, the first socket accompanying the session and dedicated for 
monitor, during the session, a set of client device requests at the server, the set of client requests being a portion of a plurality of client device requests from a plurality of client devices, the plurality of client device requests being handled concurrently with the set of client requests;
extract, by a backend service associated with the backend service log, log information related to the set of client device requests, wherein the extracted log a 
transfer, via the first socket and synchronously with ;
determine that the client device has ceased communicating with the server; 
		terminate the first socket; and
create a second socket that is between the server and the data layer.

9. (Currently Amended) The system of claim 8, wherein the first socket includes a WebSocket communication protocol.

10. (Original) The system of claim 8, wherein the program instructions further cause the system to display the extracted log information to the end user.

11-14. (Canceled) 

15. (Currently Amended)	A computer program product for generating synchronous application logs, the computer program product comprising a non-transitory[[ ]] computer readable storage medium having program instructions embodied therewith, the computer program product program instructions executable by a processor of[[ ]] a device to cause the processor to:
	determine a client device of an end user has created a session with a server;
grant, to the client device, a privilege to receive a backend service log associated with the session;
create a first socket between the client device and the server for communicating the backend service log, the first socket accompanying the session and dedicated for 
monitor, during the session, a set of client device requests at the server, the set of client requests being a portion of a plurality of client device requests from a plurality of client devices, the plurality of client device requests being handled concurrently with the set of client requests;
extract, by a backend service associated with the backend service log, log information related to the set of client device requests, wherein the extracted log information further includes information regarding a set of service calls, generated in response to the set of client device requests, to a database at a 
transfer, via the first socket and synchronously with ;
determine that the client device has ceased communicating with the server; and
	terminate the first socket; and
create a second socket that is between the server and the data layer.

16. (Original) The computer program product of claim 15, wherein the program instructions further cause the device to display the extracted log information to the end user.

17-20. (Canceled) 

21. (Currently Amended)  The computer program product of claim 15, [[18,]] wherein, in response to creating the second socket, the session identification is saved to thread local.

22.  (Currently Amended)  The computer program product of claim 21, wherein transferring the extracted log information includes retrieving the session identification from thread local and using the session identification to identify the first socket.

23.  (Previously Presented) The computer program product of claim 15, wherein the extracted log information further includes a make, a model, and a set of specifications for a first hardware component of the server.

24.  (Previously Presented) The computer program product of claim 15, wherein the extracted log information further includes processor specifications, network adapter specifications, memory specifications, firmware information, middleware information, communication protocol information, and communication route information.



26.  (Previously Presented) The computer program product of claim 15, wherein the extracted log information is further stored for developer analysis.



Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1, 8 & 15 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1-3, 5, 8-10, 15-16 and 21-26 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449